UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4989


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NORVEL LEE WOODSON, a/k/a Woody,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cr-00191-1)


Submitted:   March 25, 2011                 Decided:   April 11, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana F. Eddy, THE EDDY LAW OFFICE, Charleston, West Virginia,
for   Appellant.   R. Booth Goodwin II, United States Attorney,
John J. Frail, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norvel       Lee   Woodson     pled    guilty       to     distribution         of

cocaine.       The     district     court        sentenced       him    to     151   months’

imprisonment.        On appeal, Woodson contends that his guilty plea

was involuntary because his attorney was ineffective for failing

to advise him of the consequences of his plea in light of the

applicability        of     the     career       offender        provisions          of     the

Sentencing Guidelines.            Finding no reversible error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

this court reviews the validity of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                          See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                As part of the

plea agreement, the Government agreed not to file an information

as to prior convictions pursuant to 18 U.S.C. § 851 (2006).                                  In

preparing      the     presentence        report,         the       probation        officer

determined      that      Woodson   qualified        as   a     career        offender      and

therefore the applicable guideline sentencing range was enhanced

to 151 to 188 months.

             At sentencing, Woodson objected to application of the

enhancement, noting that counsel had not advised him regarding

the   career    offender        enhancement       based     on      counsel’s        mistaken

belief   that    the      Government’s       agreement        not      to    file    a    § 851

information also meant that the career offender guideline would

not apply.      The district court overruled this objection, noting

                                             2
that   the    career       offender       provision             and    § 851        were       entirely

different.         The court then sentenced Woodson to 151 months, the

bottom of the applicable guidelines range.

              To     warrant       relief        on        his       claim      that       counsel’s

ineffective assistance resulted in an involuntary plea, Woodson

must   show        that    counsel’s       conduct          “fell       below        an    objective

standard      of      reasonableness[,]”                  and        that     he     was        thereby

prejudiced.         Strickland v. Washington, 466 U.S. 668, 688, 694

(1984).       To demonstrate prejudice, Woodson must establish “‘a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

trial.’”      Hooper v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988)

(quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

              During       the     Rule    11        colloquy,          the        district       court

clearly      informed      Woodson        that       he     was       subject       to     a    maximum

sentence     of     20    years’    imprisonment.                 Woodson       stated         that   he

understood     this       penalty.         The       Rule       11    transcript          reveals     no

evidence that Woodson was confused by this information.                                         To the

contrary, this information was also stated in Woodson’s plea

agreement, which Woodson signed and acknowledged that he read

and understood.           As we explained in United States v. Lambey, 974

F.2d 1389, 1395 (4th Cir. 1992) (en banc):

       [I]f the information given by the court at the Rule 11
       hearing corrects or clarifies the earlier erroneous
       information given by the defendant’s attorney and the

                                                 3
       defendant admits to understanding the court’s advice,
       the criminal justice system must be able to rely on
       the subsequent dialogue between the court and the
       defendant.

Woodson bears the burden of demonstrating that he was prejudiced

by   any     deficiency    in    his   counsel’s   performance,        and   in    this

case, he has failed to carry that burden of showing prejudice.

See United States v. Foster, 68 F.3d 86, 88 (4th Cir. 1995).

              Woodson relies on Hammond v. United States, 528 F.2d

15 (4th Cir. 1975), to argue that he was prejudiced by counsel’s

failure to advise him as to the career offender enhancement.                        In

Hammond, counsel erroneously advised his client that he faced a

90-year sentence, when in reality the client faced, at most, a

55-year sentence.          The clerk of the court repeated this error

during the Rule 11 hearing, and this error was not corrected by

the district court.         On appeal, we vacated Hammond’s guilty plea

because counsel’s erroneous advice had been “corroborated by the

information supplied by the court[.]”              Id. at 19.

              In Lambey, the district court provided the defendant

with the correct statement of his sentencing exposure during the

Rule    11    colloquy,     thereby       correcting     the    erroneous     advice

previously given by the defendant’s counsel.                    The circumstances

here   are     aligned    with    those    in   Lambey   —     counsel    failed     to

provide      advice,      but    the   court    corrected       this     failure    by

providing Woodson with the correct information during the Rule


                                           4
11   colloquy.       The    holding   in       Lambey   therefore    dictates   the

outcome of this appeal, and Woodson’s reliance on Hammond is

misplaced.

           Finding no prejudice, we need not reach the question

of    whether       Woodson’s    counsel          was    in   fact     deficient.

Accordingly, we affirm Woodson’s conviction and sentence.                        We

dispense     with    oral    argument      because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                           5